38 U.S. 84 (1839)
13 Pet. 84
THE UNITED STATES, APPELLANT,
vs.
WILLIAM DRUMMOND, APPELLEE.
Supreme Court of United States.

Mr. Justice WAYNE delivered the opinion of the Court. 
This case, like that of the United States vs. Andrew Burgeon, is controlled by the decision of this Court in the case of the United States vs. Kingsley, 12 Peters, 476. The decree of the Superior Court of East Florida is therefore reversed.
This cause came on to be heard on the transcript of the record from the Superior Court for the district of East Florida, and was argued by counsel. On consideration whereof, it is the opinion of this Court, that the petitioner having failed to fulfil the condition of the grant, that the said grant or concession is null and void; and that the said petitioner has no right or title to the land. Whereupon it is now here decreed and ordered by this Court, that the decree of the said Superior Court in this cause be, and the same is hereby reversed and annulled; and that this cause be, and the same is hereby, remanded to the said Superior Court, with directions to enter a decree in conformity to the opinion of this Court.